UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F O R M 10 – K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-32219 SOUTHERN CONNECTICUT BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-1609692 (I.R.S. Employer Identification Number) 215 Church Street New Haven, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (203) 782-1100 Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $.01 per share NYSE Amex (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates (assumes all directors, executive officers and 10% or greater holders are affiliates) of the registrant, computed by reference to the price at which the common equity was last sold as of June 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter: $7,780,000. The number of shares outstanding of each of the registrant’s classes of common equity: Common Stock, par value $.01 per share, outstanding as of March 30, 2012:2,735,359 DOCUMENTS INCORPORATED BY REFERENCE None. 2 EXPLANATORY NOTE Southern Connecticut Bancorp, Inc. (“Bancorp” or the “Company”) is filing this Amendment No. 1 on Form 10-K/A to its Annual Report on Form 10-K for the fiscal year ended December 31, 2011 (the “Original Form 10-K Filing”), which was originally filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 30, 2012, solely to set forth information required by Items 10, 11, 12, 13 and 14 of Part III of Form 10-K because the Company will not file a definitive proxy statement containing such information within 120 days after the end of its fiscal year ended December 31, 2011.This Amendment amends and restates in its entirety Items 10, 11, 12, 13 and 14 of Part III of the Original Form 10-K Filing.In addition, in accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), Item 15 of Part IV of the Original Form 10-K Filing has been amended and restated to include as exhibits new certifications by the Company’s principal executive officer, principal financial officer and principal accounting officer. Except as expressly set forth herein, this Amendment does not reflect events occurring after the date of the Original Form 10-K Filing or modify or update any of the other disclosures contained therein in any way other than as required to reflect the amendments discussed above. Accordingly, this Amendment should be read in conjunction with the Original Form 10-K Filing and the Company’s other filings with the SEC. 3 Table of Contents Part III Item 10. Directors, Executive Officers and Corporate Governance. 5 Item 11. Executive Compensation. 7 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 13 Item 13. Certain Relationships and Related Transactions, and Director Independence. 18 Item 14. Principal Accountant Fees and Services. 18 Part IV Item 15. Exhibits, Financial Statement Schedules. 19 Signatures 22 4 PART III Item 10. Directors, Executive Officers and Corporate Governance. The Board is divided into three classes designated as Class I, Class II and Class III, with each class containing approximately the same percentage of the total of non employee directors.The Company has one employee director, the Company’s Chief Executive Officer, who is a Class II director appointed by the Board of Directors to serve until the 2012 Annual Meeting. The term of office of one class of directors expires at each annual meeting of the Company’s shareholders.Directors serve for a term of three years and until his or her successor is elected and qualified, or until his or her earlier resignation, removal from office, death or disability.The term of office of Class I directors will expire at the annual meeting of shareholders in 2014; Class II directors who are elected at the 2012 Annual Meeting will expire at the annual meeting of shareholders in 2015; and Class III directors will expire at the annual meeting of shareholders in 2013.A plurality of votes is required for the election of directors. The following table sets forth each of the Company’s current directors and executive officers and includes such person’s name, age, the year he first became a director of the Company and the biographies of such directors and executive officers. The table also discloses whether the individuals are directors and executive officers of the Company's subsidiaries, The Bank of Southern Connecticut (the "Bank") and SCB Capital, Inc. ("SCB"). Name Age Position And Offices With Bancorp or the Bank and Principal Occupationand Employment During the Past Five Years Director of Bancorp Since Class I Carl R. Borrelli 75 Director of Bancorp and the Bank and SCB; Treasurer, All-Brite Electric, Inc. Mr. Borrelli’s many years as a small business owner make him well-suited to serve as a director of Bancorp and the Bank. 2000. To serve until 2014. Alphonse F. Spadaro, Jr. 70 Acting Chairman of Bancorp, the Bank, and Vice Chairman of SCB; managing principal of Levitsky & Berney, P.C. (public accounting firm).Mr. Spadaro’s knowledge of accounting issues makes him a valuable member of the Boards of Bancorp, the Bank and SCB. 2001. To serve until 2014. Class II Joshua H. Sandman, Ph.D. 69 Director of Bancorp and the Bank; Vice President, Deitsch Plastics (plastics fabricating) and Professor, University of New Haven; former Director of The Bank of New Haven. Dr. Sandman’s experience as a former director of a community bank and senior executive of a local business, which is the type of customer targeted by the Bank, makes him a valuable member of the Boards of Bancorp and the Bank. 2000. To serve until 2015. James S. Brownstein, Esq. 64 Director of Bancorp, the Bank and SCB; managing partner, Law Offices of James S. Brownstein, LLC (law firm). Mr. Brownstein’s years of practicing law provide insight on legal issues for the Boards of Bancorp, the Bank and SCB. 2008. To serve until 2015. Joseph J. Greco 61 Director and CEO of Bancorp, the Bank and SCB; Mr. Greco's years of experience as a Bank Director and CEO make him well suited to serve as a Director of Bancorp, the Bank and SCB. 2011. To serve until 2015. Class III Alfred J. Ranieri, Jr., M.D. 69 Director of Bancorp and the Bank; Private practice physician, New Haven, CT. Dr. Ranieri brings valuable managerial experience and local knowledge of the Bank’s primary market area to the Boards of Bancorp and the Bank. 2007. To serve until 2013. 5 NON-DIRECTOR EXECUTIVE OFFICERS Sunil Pallan 50 President of Bancorp and the Bank since April 2011.Senior Vice President and Chief Credit Officer ofthe Bank since March 2008; Vice President of Loan Administration and Chief Credit Officer from January 2008 to March 2008; Vice President Loan Administration from January 2007 to January 2008; Loan Administration Manager from July 2006 to January 2007;and Assistant Vice President of Loan Administration from February 2006 to July 2006. Mr. Pallan began his career with the Bank as a Credit Analyst in October 2005. Mr. Pallan held various Executive Management positions with Kenyan banks, including First American Bank of Kenya Limited in Nairobi, Kenya. Mr. Pallan is a member of the Institute of Certified Accountants in Kenya. Stephen V. Ciancarelli 57 Senior Vice President and Chief Financial Officer of Bancorp, the Bank and SCB since May 2008. Prior to May 2008, Mr. Ciancarelli spent 5 years as Senior Vice President and Chief Financial Officer with Essex Corporation, a subsidiary of John Hancock Life Insurance Company. Mr. Ciancarelli is a graduate of L.I.U.-C.W. Post in New York and holds an M.B.A. from L.I.U.-C.W. Post in New York. Audit Committee of the Board Audit Committee.Bancorp’s Audit Committee oversees all internal and external audit and compliance functions.Both the internal auditor and the external auditor report directly to the Audit Committee.In performing its functions, the Audit Committee acts as a joint Audit Committee of Bancorp, the Bank and SCB.All of the members of the Audit Committee are independent as that term is defined in Section 803A of the NYSE Amex Company Guide.The Board of Directors has determined that Alphonse F. Spadaro, Jr. is an audit committee financial expert under the rules of the Securities and Exchange Commission.The Audit Committee acts under a written charter adopted by the Board of Directors, a copy of which is available on Bancorp’s website at www.scbancorponline.com.For 2011, the members of the Audit Committee were Alphonse F. Spadaro, Jr. (Chair), Carl R. Borrelli and Elmer F. Laydon.The current members of Bancorp’s Audit Committee are Alphonse F. Spadaro, Jr. (Chair), Carl R. Borrelli, and Joshua H. Sandman, Ph.D.The Audit Committee met 8 times during 2011. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires Bancorp’s officers and directors, and persons who own more than ten percent (10%) of Bancorp’s Common Stock, to file reports of ownership and changes in ownership of Bancorp’s Common Stock with the Securities and Exchange Commission (“SEC”).Officers, directors and greater than ten percent (10%) beneficial owners are required by applicable regulations to furnish Bancorp with copies of all forms they file pursuant to Section 16(a).Based upon a review of the copies of forms furnished to Bancorp, Alfred J. Ranieri, Jr., M.D. (i) filed his Form 3 late and (ii)filed one late Form 4 report covering one transaction in 2011. 6 Code of Ethics Bancorp has adopted a Code of Ethics and Conduct that is designed to promote the highest standards of ethical conduct by Bancorp’s and the Bank’s directors, executive officers and employees.The Code of Ethics and Conduct applies to Bancorp’s CEO, President and Chief Financial Officer and is considered to be Bancorp’s Code of Ethics in accordance with Regulations of the Securities and Exchange Commission.The Code of Ethics and Conduct requires that Bancorp’s, the Bank’s and SCB’s directors, executive officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in Bancorp’s, the Bank’s and SCB’s best interest.Under the terms of the Code of Ethics and Conduct, directors, executive officers, officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code.The Code of Ethics and Conduct is available on Bancorp’s website at www.scbancorponline.com. Amendments to or waivers from the Code of Ethics and Conduct will be discussed in Form 8-Ks filed by Bancorp and accessible on Bancorp’s website. Item 11. Executive Compensation. The following is a summary compensation table for Bancorp’s Chief Executive Officer and the next two highest paid executive officers of Bancorp (collectively, the “named executive officers”). SUMMARY COMPENSATION TABLE Name and Principal Position Year Ended Salary Bonus($) Stock Awards($) Option Awards ($) All Other Compensation ($) Total($) Joseph J. Greco (1) $ $ $
